DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art or record does not disclose or otherwise render obvious a vibration-damping and noise-reduction brake disc comprising an  intermediate disc having an outer side; and a braking ring surrounding the outer side of the intermediate disc and having two opposite frictional surfaces each provided with at least one laser scanning strip, the laser scanning strip being formed by laser quenching and hardening treatments of the two frictional surfaces by a laser, for changing a residual stress distribution on the frictional surfaces and inside micro- structures of the braking ring, so as to suppress the generation of frictional vibrations and noise during braking operations.  While there is evidence of using the aforementioned manufacturing methods on other non-brake oriented products, it would not be an obvious modification in terms of brake disc design, nor the specific arrangement of said brake disc design, particularly as it pertains to the inclusion of the laser scanning strip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655